Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, and 20 respectively of U.S. Patent No. 10654314. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are within the metes and bounds of at least the respective claims of the cited patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6976791 to Kanehisa
Regarding claim 1, Kanehisa discloses a bicycle hub assembly comprising: a hub axle 10 having a first end (as evident from Fig. 2, left end), a second end opposite to the first end in an axial direction parallel to a rotational center axis of the bicycle hub assembly (as evident from Fig. 2, right end) and an axle threaded portion formed on at least one of the first end and the second end (i.e. as evident from Fig. 2, on the left or first end); a hub body 11 rotatably supported around the hub axle with respect to the rotational center axis (as evident from Fig. 2); a bearing unit configured to rotatably support the hub body around the hub axle with respect to the rotational center axis and including an outer race 31, an inner race 32 and a plurality of rolling members 33 disposed between the outer race and the inner race (as evident from Fig. 3), the inner race having a first torque-transmitting portion 32b and a bearing threaded portion (radially inner surface of 32) configured to threadedly engage with the axle threaded portion of the hub axle (as evident from Fig. 3); a lock member 17 configured to prevent the inner race of the bearing unit from rotating relative to the hub axle in a fully assembled state (as evident from Fig. 3) where the bearing unit and the lock member are mounted to the hub axle (as evident from Fig. 3), the lock member having a first tool- engagement portion 17c and a lock-member threaded portion 17a configured to threadedly engage with the axle threaded portion (as evident from Fig. 3), the lock member having an outer peripheral surface (i.e. as defined by 17a); and a tool engagement member 15 configured to rotate the inner race of the bearing unit (i.e. at least loosen) relative to the hub axle in a state where the inner race is threaded onto the hub axle and having a second tool-engagement portion (radially outer surface of 15) and a second torque-transmitting portion 15d configured to engage with the first torque-transmitting portion of the inner race (as evident from Fig. 3; col. 3, ln 30-35), the tool engagement member having an inner peripheral surface 15c, wherein the inner peripheral surface of the tool engagement member is disposed radially outwardly relative to the outer peripheral surface of the lock member (as evident from Fig. 3).
Regarding claim 2, Kanehisa discloses the hub assembly of claim 1 wherein the first tool-engagement portion includes a plurality of first tool-engagement linear surfaces (see Fig. 4; see col. 2, ln 61-63).
Regarding claim 3, Kanehisa discloses the hub assembly of claim 1 wherein 22B06169-US (SN-US161136P-CON)the second tool-engagement portion includes a plurality of second tool-engagement linear surfaces (as evident from Fig. 3, wherein 15 has at least an axially extending surface and a radially extending surface).
Regarding claim 4, Kanehisa discloses the hub assembly of claim 1 wherein the second tool-engagement portion is disposed between the first inner race of the first bearing unit and the first tool-engagement portion of the lock member in the axial direction (as evident from Fig. 3).
Regarding claim 5, Kanehisa discloses the hub assembly of claim 1 wherein the second tool-engagement portion is disposed on an outer peripheral surface of the tool engagement member (as evident from Fig. 3).
Regarding claim 6, Kanehisa discloses the hub assembly of claim 1 wherein the first tool-engagement portion is disposed on an outer peripheral surface or an inner peripheral surface of the lock member (as evident from Fig. 3, at least axially outer).
Regarding claim 7, Kanehisa discloses a bicycle hub assembly comprising: a hub axle 10 having a first end (left end as shown in Fig. 2), a second end opposite to the first end in an axial direction parallel to a rotational center axis of the bicycle hub assembly (right end as shown in Fig. 2) and an axle threaded portion formed on at least one of the first end and the second end (i.e. the first end as evident from Fig. 2 and 3); a hub body 11 rotatably supported around the hub axle with respect to the rotational center axis (as evident from Fig. 2); a bearing unit configured to rotatably support the hub body around the hub axle with respect to the rotational center axis and including an outer race 31, an inner race 32 and a plurality of rolling members 33 disposed between the outer race and the inner race (as evident from Fig. 3), the inner race having a bearing threaded portion (i.e. radially inner surface of 32) configured to threadedly engage with the axle threaded portion of the hub axle (as evident from Fig. 3); and a lock member 17 configured to prevent the inner race of the bearing unit from rotating relative to the hub axle in a fully assembled state where the bearing unit and the lock member are mounted to the hub axle (as evident from Fig. 3), the lock member having a first tool- 23B06169-US (SN-US161136P-CON)engagement portion 17c and a lock-member threaded portion 17d configured to threadedly engage with the axle threaded portion (as evident from Fig. 3), the lock member having an outer peripheral surface (as defined by 17d), 
wherein the inner race of the bearing unit includes an inner race body (i.e. portion of 32 that is a roller seat so that which is axially inward of 32b) and an axially extending part having a second tool-engagement portion spaced apart from the first tool-engagement portion 32b in the axial direction (as evident from Fig. 3), the second tool-engagement portion having an inner peripheral surface (i.e. axially inner), and the inner peripheral surface of the second tool-engagement portion is disposed radially outwardly relative to the outer peripheral surface of the lock member (as evident from Fig. 3).
Regarding claim 8, Kanehisa discloses the hub assembly of claim 7 wherein the first tool-engagement portion includes a plurality of first tool-engagement linear surfaces (see Fig. 4; see col. 2, ln 61-63).
Regarding claim 9, Kanehisa discloses the hub assembly of claim 7 wherein the second tool-engagement portion includes a plurality of second tool- engagement linear surfaces (as evident from Fig. 3; also see Fig. 4).
Regarding claim 10, Kanehisa discloses the hub assembly of claim 7 wherein the second tool-engagement portion is disposed between the inner race body of the inner race and the first tool-engagement portion of the lock member in the axial direction (as evident from Fig. 3).
Regarding claim 11, Kanehisa discloses the hub assembly of claim 7 wherein the second tool-engagement portion is disposed on an outer peripheral surface of the axially extending part (as evident from Fig. 3).
Regarding claim 12, Kanehisa discloses the hub assembly of claim 7 wherein the first tool-engagement portion is disposed on an outer peripheral surface or an inner peripheral surface of the lock member (as evident from Fig. 3, at least axially outer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617